DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with
the provisions of 37 CFR 1.97. Accordingly, the IDS are being considered by the
Examiner.
Status of Claims
3.	Claim 1 is cancelled.  Claims 2 – 40 were added (new).  Still pending and
being examined in this application are Claims 2 - 40.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially
created doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude” granted
by a patent and to prevent possible harassment by multiple assignees. A nonstatutory
double patenting rejection is appropriate where the conflicting claims are not identical,
but at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5 – 34, 38, 39, 41 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 7, 9, 10 and 12 - 29 of U.S. Patent No. 11,042,816 B2 (Claims 30 – 36 recite similar language).  Although the claims at issue are not identical, they are not patentably distinct from each other. Differences between U.S. Patent No. 11,042,816 B2 and subject application are bolded below:
US 11,042,816 B2
App No. 17/322,669
1. A vehicle access control system, comprising:
a personal wireless device of a driver, wherein the personal wireless device performs the following operation:
  decrypt a first layer of encryption of a vehicle reservation using a first private key for the personal wireless device;
  a processor of a vehicle access kit, wherein the processor performs the following operations:
    receive the vehicle reservation at a communication interface of the vehicle access kit from the personal wireless device of the driver, wherein the communication interface includes a wireless communication interface that communicates with the personal wireless device via a short-range point-to-point wireless communications link, wherein the vehicle reservation includes a plurality of layers of encryption at a central server, wherein the plurality of layers of encryption includes the first layer of encryption and a second layer of encryption, wherein the first layer of encryption is encrypted using a first public key for the personal wireless device, wherein the first public key and the first private key are associated with each other, and wherein the second layer of encryption is encrypted using a second public key for the vehicle access kit;
    decrypt the second layer of encryption of the vehicle reservation received from the personal wireless device via the short-range point-to-point wireless communications link at the vehicle access kit using a second private key for the vehicle access kit to authenticate the vehicle reservation, wherein the second public key and the second private key are associated with each other;
    provide the driver access to a vehicle upon authentication of the vehicle reservation using a vehicle access control component; and
    withdraw the driver access to the vehicle when the vehicle reservation becomes invalid, wherein the vehicle reservation is invalid after expiration of a reservation time period associated with the vehicle reservation, when the personal wireless device of the driver is out of a wireless communication range of the vehicle access kit, or a combination thereof; and
    a memory of the vehicle access kit coupled to the processor and configured to provide the processor with instructions.
2. (New) A vehicle access control system, comprising: 
a communication interface communicates with a wireless communication device; and 
a vehicle access control component executed on a processor, wherein the vehicle access control component performs: 

     …provide access to a vehicle using the updated vehicle access control system information, wherein access to the vehicle is provided by the vehicle access control component when receiving a vehicle reservation from the wireless communication device.  


17. (New) The vehicle access control system recited in claim 2, wherein the communication interface is a wireless communication interface communicates with the wireless communication device via a short-range wireless communications link.  
24. (New) The vehicle access control system recited in claim 2, wherein the vehicle access control component communicates the vehicle access control system information to a central server via a secured communication channel/protocol that runs from the vehicle access control system to the wireless communication device and from the wireless communication device to the central server.
14. (New) The vehicle access control system recited in claim 13, wherein the vehicle reservation is encrypted using a public key for the vehicle access control system.  
15. (New) The vehicle access control system recited in claim 14, wherein the vehicle access control component decrypts the encrypted vehicle reservation using a locally stored private key.  

16. (New) The vehicle access control system recited in claim 14, wherein the vehicle access control component decrypts the encrypted communication to verify the vehicle reservation is authentic.
2. The vehicle access control system recited in claim 1, wherein the vehicle reservation includes a reservation for a specified time period.
6. (New) The vehicle access control system recited in claim 2, wherein the vehicle reservation includes a reservation for a specified time period.
3. The vehicle access control system recited in claim 1, wherein the vehicle reservation includes a reservation time slot and vehicle identifier identifying the vehicle.
7. (New) The vehicle access control system recited in claim 2, wherein the vehicle reservation includes a reservation time slot and vehicle identifier identifying the vehicle.  
4. The vehicle access control system recited in claim 1, wherein the vehicle reservation includes a vehicle rental reservation.
8. (New) The vehicle access control system recited in claim 2, wherein the vehicle reservation includes a vehicle rental reservation.  
5. The vehicle access control system recited in claim 1, wherein the vehicle reservation includes an unlimited time period for access to the vehicle.
9. (New) The vehicle access control system recited in claim 2, wherein the vehicle reservation includes an unlimited time period for access to the vehicle.  
6. The vehicle access control system recited in claim 1, wherein the vehicle reservation is shared among members of a group or entity.
10. (New) The vehicle access control system recited in claim 2, wherein the vehicle reservation is shared among members of a group or entity.  
7. The vehicle access control system recited in claim 1, wherein the processor further performs the following operation:
     send the vehicle reservation via a long-range wireless communications link from a data network to the personal wireless device.
11. (New) The vehicle access control system recited in claim 2, wherein the vehicle access control component further performs the following operation: send the vehicle reservation via a long-range wireless communications link from a data network to the wireless communication device.  
8. The vehicle access control system recited in claim 7, wherein the long-range wireless communication link is selected from the group consisting of GSM, SMS, UTMS, HSDPA, and LTE.

9. The vehicle access control system recited in claim 1, wherein the vehicle reservation is included in a verified encrypted communication.
12. (New) The vehicle access control system recited in claim 2, wherein the vehicle reservation is included in a verified communication.  
10. The vehicle access control system recited in claim 1, wherein the vehicle reservation is included in an encrypted communication.
13. (New) The vehicle access control system recited in claim 2, wherein the vehicle reservation is included in an encrypted communication. 
11. The vehicle access control system recited in claim 1, wherein the short-range point-to-point wireless communication link is selected from the group consisting of Bluetooth and WiFi.

12. The vehicle access control system recited in claim 1, wherein the communication interface comprises a physical access port adapted to communicate with the personal wireless device via a wired connection.
18. (New) The vehicle access control system recited in claim 2, wherein the communication interface comprises a physical access port adapted to communicate with the wireless communication device via a wired connection.  
13. The vehicle access control system recited in claim 1, wherein the vehicle access control system communicates a symmetric key back to the personal wireless device.
19. (New) The vehicle access control system recited in claim 2, wherein the vehicle access control component communicates a symmetric key back to the wireless communication device via the communication interface.  
14. The vehicle access control system recited in claim 13, wherein the symmetric key is associated with the vehicle reservation and its validity term is associated with a reservation time period of the vehicle reservation.
20. (New) The vehicle access control system recited in claim 19, the symmetric key is associated with the vehicle reservation and its validity term is associated with a reservation time period of the vehicle reservation.  
15. The vehicle access control system recited in claim 1, wherein the processor further performs the following operation:  receive an update to the vehicle access kit from the personal wireless device.
(Claim 2)
update the vehicle access control system based on an update to vehicle access control system information received from the wireless communication device via the communication interface;
16. The vehicle access control system recited in claim 15, wherein the update includes a new private key for the vehicle access kit.
21. (New) The vehicle access control system recited in claim 2, wherein the update includes a new private key for the vehicle access control component.  
17. The vehicle access control system recited in claim 1, wherein the vehicle access control component emulates a key fob.
25. (New) The vehicle access control system recited in claim 2, wherein the vehicle access control component emulates a key fob.  
18. The vehicle access control system recited in claim 1, wherein the vehicle access control component includes a vehicle bus adaptor for communicating with a vehicle bus coupled to a vehicle controller.
26. (New) The vehicle access control system recited in claim 2, wherein the vehicle access control component includes a vehicle bus adaptor for communicating with a vehicle bus coupled to a vehicle controller.  
19. The vehicle access control system recited in claim 18 wherein the vehicle access control component includes CAN-bus adaptor for communicating with a vehicle CAN bus.
27. (New) The vehicle access control system recited in claim 26, wherein the vehicle access control component includes a CAN-bus adaptor for communicating with a vehicle CAN-bus…
20. The vehicle access control system recited in claim 18 wherein the vehicle access control component includes LIN-bus adaptor for communicating with a vehicle LIN-bus.
27. (New) The vehicle access control system recited in claim 26, wherein the vehicle access control component includes…a LIN-bus adaptor for communicating with a vehicle LIN-bus.
21. The vehicle access control system recited in claim 1, wherein the processor further performs the following operation: deny access to the vehicle using the vehicle access control component when the personal wireless device loses communication with the vehicle access kit.
28. (New) The vehicle access control system recited in claim 2, wherein the vehicle access control component further performs the following operation: deny access to the vehicle when the wireless communication device loses communication with the vehicle access control component.  
22. The vehicle access control system recited in claim 1, wherein the processor further performs the following operation: tether the vehicle access kit to a long-range wireless communication interface of the personal wireless device for tethered wireless network access.
29. (New) The vehicle access control system recited in claim 2, wherein the vehicle access control component further performs the following operation: tether the vehicle access control component to a long range wireless communication interface of the wireless communication device for tethered wireless network access.  
23. The vehicle access control system recited in claim 22 wherein the tethered wireless network access provides for automatic tracking of geographical location of the vehicle.
30. (New) The vehicle access control system recited in claim 29, wherein the tethered wireless network access provides for automatic tracking of geographical location of the vehicle.  
24. The vehicle access control system recited in claim 1, wherein the vehicle access control system further include; the central server configured to advertise a vehicle reservation using a social network site, wherein the advertised vehicle reservation includes geolocation information.
31. (New) The vehicle access control system recited in claim 2, the vehicle access control system further includes a central server that advertises the vehicle reservation using a social network site, wherein the advertised vehicle reservation includes geolocation information.  
25. The vehicle access control system recited in claim 1, further comprising an accelerometer for monitoring acceleration of the vehicle during one or more trips, wherein the processor further performs the following operation: monitor acceleration of the vehicle during one or more trips to provide vehicle usage data and report the vehicle usage data periodically to the central server.
32. (New) The vehicle access control system recited in claim 2, wherein the vehicle access control component further comprising an accelerometer that monitors acceleration of the vehicle during one or more trips, wherein the vehicle access control component further performs the following operation: monitor acceleration of the vehicle during one or more trips to provide vehicle usage data and report the vehicle usage data periodically to a central server.
26. The vehicle access control system recited in claim 25, wherein the accelerometer is a tethered accelerometer that is tethered to an accelerometer of the personal wireless device.
33. (New) The vehicle access control system recited in claim 32, wherein the accelerometer is a tethered accelerometer created by tethering to an accelerometer of the wireless communication device.  
27. The vehicle access control system recited in claim 26, wherein the system is configured to associate the vehicle usage data to one or more vehicle users and communicate the vehicle usage data associated with the one or more vehicle users to an insurance agency for offering pay-as-you-drive insurance based on the vehicle usage data.
34. (New) The vehicle access control system recited in claim 33, wherein the vehicle access control component further performs the following operations:
             associate the vehicle usage data to one or more vehicle users; and 
communicate the vehicle usage data associated with the one or more vehicle users to an insurance agency for offering pay-as-you-drive insurance to the one or more vehicle users and/or an owner of the vehicle based on the vehicle usage data.  
28. The system recited in claim 1, wherein the processor further performs the following operation: communicate with a data network via long-range wireless communication protocol using a GSM radio of the vehicle access kit.
38. (New) The system recited in claim 2, further comprising a GSM radio that performs the following operation: communicate with a data network via a long-range wireless communication protocol.  
29. The system recited in claim 1, wherein the processor further performs the following operation: identify a sound signal based on a signature sound signal protocol using a microphone of the vehicle access kit, wherein the vehicle access kit further includes a battery system for supplying power to the vehicle access kit, and wherein the battery system of the vehicle access kit transitions from a low power
mode to a normal power mode after the signature sound signal is identified.
39. (New) The system recited in claim 2, further comprising a microphone system that performs the following operation: identify a sound signal based on a signature sound signal, wherein the system transitions from a low power mode to a normal power mode after the signature sound signal is identified.  



34. The system recited in claim 1, wherein the secure communication channel includes secure communications between the vehicle access kit and the personal wireless device including a plurality of messages, each message of the plurality of messages including a unique increment, each unique increment relates to a counter and a timestamp.
22. (New) The vehicle access control system recited in claim 2, the vehicle reservation includes a unique increment.  

23. (New) The vehicle access control system recited in claim 22, wherein the unique increment is selected from the group consisting of counter and time stamp.  


Claim 1 of U.S. Patent No. 11,042,816 B2 differs since if further recites additional claim limitations of a vehicle access kit, layers of encryption using first and second keys and a personal wireless device (vs a wireless communication device).  However, it would have been obvious to a person of ordinary skill in the art to modify Claim 1 of U.S. Patent No. 11,042,816 B2 by removing these limitations, resulting generally in the claims of the present application since the claims of the present application and the claims recited in U.S. Patent No. 11,042,816 B2 actually perform a similar function.
It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685